Citation Nr: 0635382	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  00-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for early cataracts, 
bilateral eyes, to include as secondary to service-
connected diabetes.  

2.  Entitlement to service connection for an eye disorder 
other than early cataracts, to include as due to exposure 
to toxoplasmosis while under combat conditions or as 
secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969 and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of May 2000 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Jackson, Mississippi, which declined to reopen a 
previously denied claim for service connection for an eye 
disorder.

The Board reopened this claim in September 2002, and in 
the same month, ordered that development be undertaken by 
the Board's Evidence Development Unit (EDU) under 38 
C.F.R. § 19.9(a)(2) (2002).  Later, in June 2003, the 
Board remanded the case back for further notice and 
development consistent with the holding in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

This matter was remanded an additional time for further 
development in September 2004, after finding that a 
separate claim raised for service connection for an eye 
disorder secondary to service connected diabetes was 
inextricably intertwined with the issue on appeal.  

The requested development has been accomplished and this 
matter is now returned to the Board for further review.

Although the appeal has previously been characterized as a 
single issue of entitlement to service connection for an 
eye disorder, in light of the multiple eye problems 
diagnosed, the Board has characterized the various eye 
disorders as separate issues in order to properly address 
the grant of service connection for early cataracts, as 
well as the denial of service connection for any other eye 
disorders other than cataracts.  



FINDINGS OF FACT

1.  The competent medical evidence suggests that early 
cataracts of both eyes are as likely as not secondary to 
the veteran's service-connected diabetes.  

2.  There is no competent medical evidence, other than 
early cataracts of both eyes, relating an eye disorder to 
service or any incident therein, nor is one secondary to 
the veteran's service connected diabetes.  


CONCLUSIONS OF LAW

1.  Early cataracts of both eyes were caused or aggravated 
by service-connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  An eye disorder, other than early cataracts of both 
eyes, was not incurred in or aggravated by service, 
including from any incident during combat, nor was one 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5102, 5103, 5103A, 5107, 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.15, 3.303, 3.304 (d) 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to 
notify the claimant and his or her representative, if any, 
of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds that any defect with respect to 
the notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2000.  After the issue was 
adjudicated by the RO in May 2000, a duty to assist letter 
was sent in by the AMC in October 2004.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on 
these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there 
were any other information or evidence he considered 
relevant to this claim so that VA could help by getting 
that evidence.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  Service medical records were previously 
obtained and associated with the claims folder.  
Furthermore, VA, Social Security and private medical 
records were obtained and associated with the claims 
folder.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
August 2005 VA examination which consisted of a review of 
the claims file as well as examination of the veteran, 
provided an adequate medical opinion for the purpose of 
adjudicating this claim.  

During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an 
award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and earlier effective 
dates for this matter.  However, since service connection 
is being granted for early cataracts, the effective date 
and disability rating will be assigned by the RO at the 
time the Board's decision is implemented.  In this regard, 
the veteran will be provided an opportunity to appeal the 
disability rating and effective date assigned by the RO.  
Additionally, since service connection for an eye disorder 
other than cataracts is being denied, failure to provide 
such notice constitutes harmless error.  

For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

II. Service Connection

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(d).

In addition, a disability that is proximately due to or 
the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Furthermore, 
the Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. 
§ 5107.  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and 
negative evidence.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).

Although the veteran has service in Southwest Asia during 
Operation Desert Storm, he is not arguing entitlement to 
service connection for any eye disorder as due to 
undiagnosed illness.  Rather he alleges that he acquired 
an eye disorder due to acquiring toxoplasmosis while 
drinking contaminated water while in Iraq.  He also 
alleges entitlement to service connection for an eye 
disorder secondary to his service-connected diabetes.  

Service medical records reveal that the veteran served in 
combat both in Vietnam and again in Iraq.  He is noted to 
have been wounded in Vietnam and received a fractured 
skull in May 1967.  There is no evidence that this injury 
affected either eye.  His service medical records from his 
first period of service during the Vietnam War reflect no 
evidence of eye problems.  The veteran's January 1969 
separation examination revealed normal findings on 
examination of his eyes, with 20/20 vision in both, and he 
denied eye trouble in his report of medical history.  

The veteran underwent a November 1969 VA examination for 
residuals of a skull fracture with headaches.  No eye 
problems were reported.  Eye movements were correlated and 
symmetrical and he had normal eye grounds.       

VA treatment records from 1972 are negative for treatment 
of eye complaints although a June 1972 record showed 
treatment for headaches accompanied by blurred vision, 
diagnosed as an old depressed skull fracture with 
secondary headaches.  

A September 1973 AFEES examination revealed normal 
findings on examination of his eyes, with 20/20 vision in 
both.  He had a history of being injured in Vietnam on the 
right side of his head with a small depression on his 
skull and occasional headaches.  An April 1978 Reserve 
examination revealed normal findings on examination of his 
eyes, with 20/20 vision in both, and he denied eye trouble 
in his report of medical history.  

A Reserve annual physical from April 1990 likewise 
recorded normal findings on examination of the eyes with 
20/20 vision in both.  However he did check "yes" to eye 
trouble in the report of medical history.  

Service medical records from his second period of active 
service in the Gulf War reflect that while participating 
in Operation Desert storm, he was injured during a SCUD 
attack in Riyadh and hurt his elbow and broke his false 
teeth.  There are no records showing any eye injury or 
problems with his eyes during his Gulf War service.  The 
veteran has alleged that during this second period of 
service, he drank water that was later found to be 
contaminated by the bodies of thousands of dead cats and 
birds.  The Board accepts that this incident occurred 
wherein he drank this contaminated water while he was 
serving in a combat situation.  The service medical 
records do not reflect that he became ill from drinking 
this water.  

Workers Compensation records from 1990 to 1994 reflect 
treatment for other medical problems, with no mention of 
any eye problems.

The report of an April 1994 Persian Gulf examination noted 
complaints of blurred vision for small print.  He had 
glasses for 6 months.  The assessment was HcP exophoria, 
complaints of astenopia.  

A July 1994 VA eye examination revealed that the veteran 
was being treated at the VA medical center for "lazy eye" 
on the right.  He had been prescribed prism glasses 2 
months earlier.  His past ocular history was significant 
for possible glaucoma.  There was no history of surgery or 
eye drops.  He was negative for diabetes or hypertension.  
His uncorrected visual acuity was 20/20 both eyes.  
Following examination he was diagnosed with mild 
convergence insufficiency which was being adequately 
treated with prism spectacles to exercise convergences and 
possible early Fuch's dystrop.  The ocular examination was 
otherwise normal.  The examiner recommended that he 
continue to wear his prisms as needed and follow up with 
the VA medical center where they were monitoring his 
convergence insufficiency.  

VA records from 1996 to 1998 included an April 1996 
outpatient treatment record indicating that he was last 
seen in December 1994 and had complaints of haziness in 
the cornea of the right eye.  He was assessed with 
refractive errors with presbyopia.  He continued with this 
diagnosis in September 1996.  In January 1998, he was seen 
for complaints with problems reading and also of ocular 
pain.  He said his eye felt bruised and claimed to have 
problems with his sinus and was also suspicious for 
glaucoma.  After an examination, the diagnoses were 
presbyopia, ocular pain secondary to sinus and glaucoma 
suspect.  A follow up later in January 1998 noted a slight 
lid droop and slight improvement with ocular pain.  The 
diagnoses were glaucoma suspect and ocular pain secondary 
to sinus problems.  

VA treatment records from 1998 through 1999 revealed 
complaints of ongoing eye problems.  He continued to be 
diagnosed as having suspected glaucoma.  He complained of 
his eyes getting worse in September 1998.  He was still 
diagnosed as having suspected glaucoma based on findings 
on testing as well as family history of possible glaucoma.  
In June 1999, he was diagnosed with clinical emetrope, 
presbyopia, transient diplopia secondary to dry eyes, 
glaucoma suspect based on clinical findings and family 
history and pain behind his eye secondary to sinus 
problems.  He continued to be diagnosed with glaucoma 
through the end of 1999.  None of the records contained an 
opinion as to the etiology of his eye problems.  In 
December 1999 the veteran stated that the day after 
Thanksgiving, he lost vision in the left eye.  He was 
prescribed with Prednisone and tetracycline.  He now had 
no peripheral vision and could not understand what he was 
seeing, photosophia blue.  The diagnoses in December 1999 
was primary open angle glaucoma (POAG), toxoplasmosis 
lesion adjacent to MAC, left eye and mild vitritis left 
eye.  

Private medical records include an April 2000 report from 
the Vitreoretinal Foundation, which discussed the history 
of the veteran's treatment beginning at the end of 
November 1999, when he arrived with uncorrected visual 
acuities of 20/30 in the right eye and 20/200 in the left 
eye.  Fundoscopic examination was significant in the left 
eye for cystic macular edema with a chorioretinal lesion 
noted.  Test results that were positive for toxoplama 
antibodies and ocular inflammation.  His course of 
treatment included a toxoplasmosis protocol and steroids.  
By February 2000 follow up, his best corrected visual 
acuity was 20/40 on the right and count fingers 6 feet on 
the left.  The doctor stated that from the veteran's 
medical history, he had inflammation in the retina and 
choroids secondary to toxoplasmosis.  At this point, the 
inflammation had resolved, but he had developed a 
posterior cataract that is partially responsible for his 
decrease in vision.  

Another April 2000 letter from the Wesson Eye Clinic 
stated that the veteran was treated there on June 1999, 
October 1999, November 1999 and February 2000.  Among the 
things treated was glaucoma presently under control with 
medications.  He also had inflammation in the back of his 
eye which left a scar in the retina of his left eye.  His 
best corrected vision was 20/25 in the right eye and hand 
motion in the left eye.  He had a very early posterior sub 
capsular cataract in the left eye.  

VA treatment records from 2000 through 2001 reflect 
treatment for ongoing eye problems and decreasing vision.  
A July 2000 letter from a university professor of 
parisitology directed to the veteran advised him that it 
was difficult and actually impossible to state where and 
when the veteran was actually infected with toxoplasmosis 
gondii (T gondii).  It was estimated that about 30 percent 
of the population was infected.  On some occasions T 
gondii would go to the eye and cause multiple problems.  
The veteran could have been infected as a boy or could 
have acquired it recently.  Cats were noted to be the only 
definitive hosts, but the parasites eggs could be 
scattered through cat feces and soil exposure and enter 
other animals, including ones in the food chain.  Eating 
poorly cooked meat could cause contamination.    

The report of a February 2001 VA examination revealed the 
veteran to have worn glasses since about 1991, at about 
age 42 and his abrupt loss of vision in the left eye which 
was treated by a chorioretinal consultant for toxoplasmic 
choriditis.  The vision never returned to normal since 
then.  He also had been followed up for borderlines 
intraocular pressure findings at the VA.  His examination 
revealed uncorrected visual acuity in the right eye to be 
20/20-1 at distance and 20/200 near.  His left eye was a 
bare 20/400 at distance and he only saw part of the 20/800 
letters at near.  After examination which revealed 
significant findings of a macular scar with moderate 
peripheral pigmentation and no additional peripheral scars 
in either eye or peripapillary scarring.  The final 
diagnoses were macular scar left eye, hyperopia, 
astigmatism, presbyopia and ocular hypertension.

The examiner commented that the veteran's medical records 
were reviewed and the record indicated that he had 
essentially normal vision in both eyes until September 
1999 the date of his last examination.  His next 
examination was after his diagnosis of toxoplasmic 
choriditis and the vision had been reduced since that 
time.  There was mention of a fundoscopic in the 1994-1996 
examination, but no further examination other than the 
disc in the left eye since that time.  The retinal 
consultant's letter indicated that the veteran appeared to 
have typical toxoplasmosis; the examiner did not examine 
the veteran at this time.  The resulting scar was 
compatible with a previous diagnosis of histoplamosis, 
although it was somewhat smaller and there was a lesser 
extent of damage than seen in many but not all cases of 
toxoplasmosis.  If indeed the veteran had toxoplasmosis, 
the etiology was an infection caused by an organism and it 
is seen in the civilian population on a sporadic basis.  

A June 2001 examination for Social Security purposes shows 
complaints of decreased vision.  The veteran stated that 
he contracted toxoplasmosis secondary to drinking 
contaminated water during his participation in Desert 
Storm.  The past medical history was provided by the 
veteran and there was no indication that a review of 
medical records was done.  

VA treatment records from 2001 through 2003 reflect 
complaints of ongoing eye problems and decreasing vision.  
In July 2001 he was assessed with decreased vision, left 
eye due to toxoplasmosis (versus histo), scar that was 
stable and long standing, POAG both eyes, mild NS 
cataracts both eyes and "SHOD" clinical emetrope left eye 
and presbyopia both eyes.    

A September 2001 letter from the Vitroretinal Foundation 
essentially repeated the same history and findings as 
reported in the April 2000 report it drafted.  The letter 
added that the veteran was last seen in May 2000 and his 
noncorrected visual acuities 20/30 on the right and 20/400 
on the left.  Their impression was a stable 
chorioretinitis diagnosed as inflammation in the retina 
and choriod of the left eye secondary to toxoplasmosis.  
At the last examination the inflammation had resolved, 
however the veteran had developed a sub capsular cataract 
responsible for the decrease in vision to the left eye.  

In June 2002 the veteran was diagnosed with diabetes 
mellitus without retinopathy in both eyes.  He continued 
to be diagnosed with a toxoplasty scar affecting his 
vision, POAG and clinical prebyopia.  

The report of a January 2003 VA examination for his eye 
indicates the veteran reported he had blurry vision for 
the past 3 months and dryness in both eyes with itching 
and burning.  His pertinent ocular history was Diabetes, 
Type II, high cholesterol, glaucoma and scleral retinitis.  
Following an examination, the diagnoses wer open angle 
glaucoma, both eyes, diabetes without complications in 
both eyes, hyperopia and presbyopia both eyes 4, 
toxoplasmosis scar causing decreased vision on left and 
mild blepharitis both eyes.  

The examiner in the January 2003 VA examination commented 
that the claims file was reviewed and contained eye 
examinations dating back to 1994.  These examinations made 
no mentions of any scars of the retina typical of 
toxoplasmosis gondii.  In November 1999 the veteran went 
to a retinal specialized and was diagnosed with 
toxoplasmosis and treated.   The examiner commented that 
toxoplasmosis is a parasite that is very common; some 
studies found it in 30 percent of the populations.  It was 
usually caught by ingesting poorly cooked meat.  It 
usually went unnoticed and could cause flu like symptoms.  
It was possible that a healthy individual could have a 
problem with a cyst going to the eye and causing retinal 
damage.  This was highly unlikely but the examiner could 
not rule out the possibility.  It would not be possible to 
state without doubt that the infection did not happen 
during the Persian Gulf War in Iraq without blood tests 
before he entered the area, which they did not have.  What 
could be said with certainty was that he did not have a 
toxoplasmosis lesion before 1999.  

A May 2003 VA diabetes examination notes a history of 
diabetes mellitus diagnosed in June 2002.  His past 
medical history was noted to be significant for 
toxoplasmosis resulting in left eye loss of vision.  The 
veteran stated that he drank contaminated water in Iraq.  
The veteran was noted to complain of blurred vision and 
seeing "floaters."  The rest of the examination generally 
addressed his diabetes mellitus, with cursory examination 
of the eyes revealing no significant findings.  Among the 
diagnosis was adult onset diabetes mellitus and visual 
problem including toxoplasmosis and to rule out diabetic 
retinopathy, the examiner was referring him to an eye VA 
examination.  The records reflect that an eye examination 
was cancelled by the RO.  

Service connection for diabetes mellitus was granted by 
the RO in a June 2003 rating decision.  

Private treatment records from June 2003 revealed 
complaints of cold and congestion.  His eyes were 
irritated and his right eye started swelling.  He denied 
injury to the eyes.  The diagnosis was bilateral corneal 
abrasions.  

The report of a January 2004 VA examination revealed that 
the veteran was diagnosed with diabetes.  He stated that 
his blood sugars were under good control ranging less than 
100.  He denied prior known diabetic retinopathy.  He 
stated that he was diagnosed with toxoplasmosis in 1999 
and received treatment.  He stated that he was in the Army 
and discharged in 1991 and retired (from the Reserves) in 
1996.  His vision problems began in 1994 and he was 
diagnosed with glaucoma in the 1990's.  In 1999 he noticed 
decreased vision, left worse than right and he was 
diagnosed with toxoplasmosis.  He denied any eye surgeries 
or trauma.  He said he drank water contaminated by dead 
cats in Iraq.  He denied any other exposure to raw meat, 
cats or chickens.  His current complaints were of poor 
vision in the left eye and progressive weakness of vision 
in the right eye over the past several years.  There was 
no claims file or service medical records to review.  
Examination revealed his visual acuity of the right eye of 
20/200 uncorrected near and 20/100 distance, corrected to 
20/40.  The left eye was count fingers at near and 2 feet 
both corrected and uncorrected.  The diagnoses were 
history of toxoplasmosis per the veteran's own history, 
diabetes mellitus with no background or diabetic 
retinopathy and trace cataracts, not visually significant.  
The cataracts were multifactorial in etiology and that 
includes aging.  However, the cataracts are more commonly 
seen in diabetics and refractive error with hypopia and 
presbyopia, right eye.  It was as likely as not that the 
cataracts were due to his prior uveitis and his treatment 
with steroids versus diabetes mellitus.

The examiner commented that the veteran does not have 
diabetic retinopathy.  He reported a history of 
toxoplasmosis, and decreased vision likely due to prior 
macular inflammation with a macular scar of the left eye.  
He had early cataracts which were as likely as not due to 
diabetes versus uveitis for the rationale given above.  
The examiner could not determine a relationship between 
toxoplasmosis and his service exposure since there was no 
epidemiological point source of infection in the 
literature on Medline search or provided by the veteran.  
There were no old records for review.  

The report of an August 2005 VA eye examination included a 
claims file review.  The veteran complained of a loss of 
peripheral vision since 1994.  He was diagnosed with and 
treated for glaucoma since the 1990's.  He was diagnosed 
with toxoplasmosis in 1999, which infected the left eye 
and caused a decrease in vision.  He stated that while in 
Eskin Village (Iraq) during Desert Storm, he drank water 
from a river where dead cats were later found.  He denied 
any other exposure to dead cats, chickens or raw meat.  
After developing toxoplasmosis in November 1999, his left 
eye vision gradually deteriorated from 20/20 in both eyes 
to 20/50 in the right eye and count fingers in the left 
eye by January 2004.  An October 2004 note revealed his 
vision of 20/50 corrected to 20/20 in the right eye and 
20/400 corrected to 20/150 left eye.  Current examination 
findings revealed an uncorrected near vision of 20/200, 
uncorrected far vision of 20/300 in the right eye.  His 
corrected vision of the right eye was 20/100 near vision 
and 20/300 far vision.  His left eye was 20/800 near 
vision and count fingers far vision, both corrected and 
uncorrected.  Following a review of the medical history 
involving the eyes and examination of the veteran's eyes 
the following diagnoses were toxoplasmosis retinitis, left 
eye,   ocular toxoplasmosis scar in the left eye causing 
count fingers vision, diabetes mellitus and cataracts-
early cataracts, both eyes with 1+ nuclear sclerosis.  The 
cataracts were not visually significant and his best 
corrected visual acuity on the right of 20/300 was not 
explainable by examination findings and not secondary to 
the cataract.  The left eye vision of count fingers was 
secondary to the previous ocular toxoplasmosis infection.  
The cataracts were multifactorial in etiology and that 
includes aging.  However, the cataracts are more commonly 
seen in diabetics.  The opinion was that it is as likely 
as not that the cataracts in this 57 year old veteran are 
due to diabetes mellitus, glaucoma and hyperopia, 
presbyopia-these refractive errors were not related to 
diabetes mellitus.

The examiner's medical opinion was that it was unlikely as 
not that the ocular toxoplasmosis was caused by an 
exposure during service.  He had signs of ocular 
toxoplasmosis causing decreased vision to count fingers in 
today's examination.  He was treated for ocular 
toxoplasmosis in November 1999.  His exposure to the 
possible source of infection was in the early 1990's.  If 
he had contracted ocular toxoplasmosis during that time, 
he should have had some change in the left eye vision and 
a scarring should have been shown in subsequent 
examinations.  The optometry notes from 1998 to 1999 
showed no evidence of decreased vision or an old macular 
lesion/scar in the left eye that should have been present 
if a previous ocular toxoplasmosis had occurred.  
Toxoplasmosis can be a primary infection.  Since the 
veteran had no signs of a previous infection in the left 
eye prior to November 1999, it was the examiner's 
impression that the infection in November 1999 was a new 
primary infection and therefore not related to service.  
Secondly, there were no signs of a diabetic eye disease.  

Based on a review of the evidence, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for a left eye disability based on 
toxoplasmosis.  Although the Board finds the veteran 
credible that he drank contaminated water in Iraq, the 
evidence does not reflect that he acquired toxoplasmosis 
during that time.  The most persuasive evidence is the 
opinion from the August 2005 VA examination, which was 
based on review of the complete record as well as an 
examination of the veteran.  This opinion stated that it 
was more likely than not that the veteran did not develop 
his active toxoplasmosis until November 1999, several 
years after he was in Iraq, when he began having sudden 
deterioration of his left eye's vision and evidence of 
scarring from this infection was not manifest until after 
that time.  

The evidence that the veteran presented in his favor is 
equivocal at best regarding the time of his toxoplasmosis 
exposure.  The July 2000 opinion from the professor of 
parasitology stated that it was impossible to state when 
he actually became infected with toxoplasmosis.  Other VA 
examination reports could not provide a definitive 
statement as to when the veteran acquired toxoplasmosis.  
Regarding his other eye disabilities diagnosed such as 
glaucoma, the evidence does not reflect any evidence of 
glaucoma during service and it was not manifested until 
years after his discharge.  There is no medical opinion 
linking his glaucoma to any event in service.  Regarding 
his refractive errors diagnosed, service connection cannot 
be granted for refractive errors.  Refractive error of the 
eye as such is not a disease or injury within the meaning 
of applicable legislation concerning service connection. 
38 C.F.R. § 3.303 (c) (2005).

Regarding an eye disability as secondary to the veteran's 
service-connected diabetes mellitus, the evidence does not 
reflect that he has retinopathy.  Repeatedly the evidence 
leading up to the August 2005 VA examination reveals no 
diabetic retinopathy of his eyes.  However, the Board does 
note that the January 2004 and August 2005 VA examination 
did point out that the early cataracts, which were not 
visually significant, but diagnosed in both eyes tend to 
be more common in diabetics.  The August 2005 VA 
examination did contain an opinion that the cataracts in 
this 57 year old veteran were as likely as not due to 
diabetes mellitus.  However, no other eye disorder 
diagnosed was related to diabetes.  

Thus the Board finds that with application of reasonable 
doubt, service connection for early cataracts of both eyes 
is warranted as secondary to diabetes.  The preponderance 
of the evidence is against service connection for any 
other eye disorder, including as due to exposure to 
toxoplasmosis during active duty.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for early cataracts 
of both eyes is warranted.  Regarding the issue of 
entitlement to service connection for an eye disorder 
other than early cataracts, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).






ORDER

Service connection for early cataracts of both eyes is 
granted.

Service connection for any eye disorder, other than early 
cataracts of both eyes is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


